DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone conversation with Kirk D. Wong (Attorney Reg. #: 43284) on March 23, 2022.
The claims have been amended as shown below:

13. 	(Currently Amended) An apparatus, comprising:
a performance metric calculator, implemented at least partially in a hardware processor, configured to select an inspection point among a plurality of inspection points in a content delivery system based on an impact upon a particular application program;
the performance metric calculator further configured to analyze first data in order to calculate a performance metric associated with at least one of a network component, an application component, or a server component of the content delivery system at the inspection point;
the hardware processor, configured to analyze second data in order to calculate a usage metric associated with one of the network component, the application component, or the server component of the content delivery system, the second data including end-to-end performance measurements received by the network performance analyzer from one or more user device agents;
wherein at least a portion of the first data and the second data are received from the one or more user device agents and one or more proxy servers, the one or more proxy servers communicate user device data requests to one or more server components of the content delivery system;
a composite metric calculator , implemented at least partially in the hardware processor, configured to determine a composite metric comprising the performance metric and the usage metric;
an alert generator , implemented at least partially in the hardware processor, that responsive to the composite metric exceeding a threshold associated with an impact to the content delivery system: 
generates an alert at a user interface of the content delivery system; and
generates a recommendation to improve a portion of the content delivery system that improves overall network performance as perceived by network users based on the composite metric.



REASONS FOR ALLOWANCE
Claims 1-18 are allowed.
The following is an Examiner’s statement of reason for allowance:
Hsy et al. (US 2013/0173778 A1), teaches a method that may include monitoring, via the first and second network tap points, at least partially encrypted network communication between a client computing device and the server computing device. A second network tap point analyzer device may decrypt at least a portion of the encrypted network communication that is viewed by the second tap point analyzer device. The method may include analyzing the monitored encrypted network communication to generate a set of metrics regarding the performance of the network communication between the client computing device and server computing device. 
Raja et al. (US 2012/0226804 A1), teaches a method of aggregating and providing statistics from cores of a multi-core system intermediary between one or more clients and servers. The system may maintain in shared memory a global device number for each core of the multi-core system and may provide a thread for each core of the multi-core system to gather data from the corresponding core. A first thread may generate aggregated statistics from a corresponding core by parsing the gathered data from the corresponding core. The first thread may transfer the generated statistics to a statistics log according to a schedule. The system may adaptively reschedule the transfer by monitoring the operation of each computing thread. Responsive to a request from a client, an agent of the client may obtain statistics from the statistics log.
Bhasin et al. (US 2016/0182328 A1), teaches a method for assembling statistics for diagnosing performance and scalability issues in SOA systems. Key statistics related 
Jain et al. (US 2017/0359735 A1), teaches a method for automatically diagnosing operation of a communication network, including collecting, during a plurality of time periods, a plurality of Layer-4 and/or Layer-1/-2 statistics for network activity on the communication network; determining a network performance indicator, based on the statistics collected during a first time period included in the time periods and the statistics collected during a second time period included in the time periods and neither overlapping nor consecutive with the first time period; determining whether the communication network has experienced a performance issue based on the network performance indicator; and causing a diagnostic action, a corrective action, or a maintenance action to be performed based on the determination whether the communication network has experienced a performance issue.
Hsy, Raja, Bhasin, Jain and other prior arts do not singularly or in combination disclose the limitations “selecting an inspection point among a plurality of inspection points in a content delivery system based on an impact upon a particular application program; analyzing first data in order to calculate a performance metric associated with 
Dependent claims 2-6,8-12 and 14-18 are allowed based on their dependencies on their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXON F DABIPI whose telephone number is (571)270-3673. The examiner can normally be reached 8:30 -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.F.D/ Examiner, Art Unit 2451          

/Chris Parry/Supervisory Patent Examiner, Art Unit 2451